DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 4, and 9 are amended.
	Claims 1, 3-10, and 12-19 are currently pending.

Election/Restriction
	It is noted that the present Examiner has reviewed the previous Examiner’s actions, and it is noted that Group I was elected, as found in present Claims 1, 3-10, and 12-18.
	The elections of species are withdrawn at this point.
	It is noted that Group I was elected without providing argument, and thus it is considered an election without traverse.
	Claim 19 was previously withdrawn from prosecution, as drawn to a non-elected invention.
	Claim 1, 3-10 and 12-18 are presently considered.

Priority
	It is noted that the Examiner agrees with the previous determination of effective priority to October 15, 2015.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In light of the amendment, providing for “step (a)(i)”, the rejection of Claim 4 of record under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn.

Claims 1, 3-10 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites Step (a)iii., which is a step of “pellet resuspension”.  The claim does not provide antecedent basis for the same.  I.e., there is no step of forming a pellet, only acid dissociation, charcoal treatment, neutralization, and PEG treatment.   Thus, the claim lacks proper antecedent basis.
	Claim 8 recites a Markush of cell lines, ending with, “more preferably MCF-7 mammary adenocarcinoma cell line”.  The specification fails to provide the embodiments where it is “more preferable” to use that cell line.  Without such, the Artisan would not know the scope of the preferable embodiments.  The Examiner is aware this is closer to a description issue, however, the office has told the Examiner to make this rejection under clarity, as it is written.
	Claim 13 recites limitations to the concentration of rHI, ending with “preferably 20 ng/mL”.  The specification fails to provide the embodiments where is so preferable. As such, the Aritsan would not know the scope of embodiments where is preferable so so-use such concentration.  The Examiner is aware this is closer to a description issue, however, the office has told the Examiner to make this rejection under clarity, as it is written.

	The depending claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10 and 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims, as seen by depending claim 6, comprise a generic re-suspension of a pellet, in step (a)iii, which is generic for not requiring a pellet to be formed.
Neither the specification, nor the art, demonstrate an embodiment where a sample can be resuspended, without first forming a pellet.
The Artisan would not understand Applicant to have been in possession of the invention as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 12-15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As seen by depending claim 16, the broad claims are generic to positive results (presence of neutralizing antibodies), when the amount of phosphorylation is greater than the floating cut point.
The whole of the specification is determining the amount of phosphorylation of a sample of cells, and comparison to the amount of phosphorylation of a sample that is in the absence of neutralizing antibodies (e.g., Examples).  Essentially, if the sample has neutralizing antibodies for rHI, the action of rHI is inhibited, and there is less phosphorylation of the receptor (e.g., Figure 1; page 11). 
Therefore, the floating cut point, must provide a delineation between the presence, and the absence of rHI neutralizing antibodies.  And therefore, also, a positive result must always be one where phosphorylation is lower than the floating cut point.  
Hence, the Artisan would not have understood Applicant to have been in possession of the invention as generically claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10 and 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are generic to the normalization factor, e.g., Claims 17 and 18, as well as the floating cut point, in Claim 1, and its relatedness.
The specification teaches that the floating cut point is the level of activity that, above which, the neutralizing antibodies for the drug (here, the rHI) are absent, and at or below which, neutralizing antibodies for the drug (here, the rHI) are present (page 5).  The floating cut point is shown to be determined through the use of the normalization factor, as in page 6, et seq.  The same floating cut point, is shown to be determined to be the mean for the rHI absent control tests, minus 2.33 * the standard deviation for the rHI absent controls (e.g., p. 17). 
From this, we see that the normalization factor provides for the 1% false positive (99% sure) level (e.g., p. 20).  The 2.33 portion of the normalization factor provides for the assumption of a bell curve, as is well known in statistics.    Given that the samples are serum, there is no reason believe anything but a bell curve would be attained as there is only one receptor to phosphorylate, to provide the activity measured.  Further, there is no description in the art, or Applicant’s specification when to use other than a 2.33 normalization for the magnitude of the rHI negative sample control to determine the floating cut point.
Thus, outside a floating cut point, determined from the rHI negative controls of same type of serum, and from the calculation of the mean response of the control samples, minus (2.33 * standard deviation of the same), the Artisan would not know when and where other cut points or normalization factors are required to be utilized.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10 and 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims have been amended to recite that the cell density is 2E7 to 5E7 cells per well.
The specification only describes that this density is utilized in 96 well plates (e.g., p. 10, paragraph 2).
In addition, the density will change for larger and smaller wells and volumes, for these same number of cells.
The art does not teach otherwise, and typically utilizes 96 well plates.
Thus, the Artisan would not have understood Applicant to have been in possession of the invention as presently claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The present Examiner has determined that the “evaluating” step of the claims is not subject to rejection under the judicial exception framework, because the subsequent “correlating” section indicates that the “evaluating” step is actually a quantitation of the amount of phosphorylation.  Therefore, the rejection on that basis is withdrawn.  However, the rejections herein are being held on the basis of the “correlating” step.
Claims 1, 3-10 and 12-18 remain/are newly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more. 
Claim 1 is directed to a method of correlating the phosphorylation with a floating cut point.  The correlation itself is an abstract idea, providing a realization of the natural phenomenon of phosphorylation level and the presence of the antibody in the sample.
Additionally, claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception, particularly because the realization itself is the end of the claim.
Step 1: Is the claim directed to a process, machine, manufacture or composition of matter?
YES.  The claims are directed to a process.
Step 2a [Prong One]: Determine if the claims are directed to a judicial exception to patent eligibility (i.e., law of nature, natural phenomenon, or an abstract idea). 
YES, the claim is a process claim invoking abstract ideas, wherein at least one of the abstract ideas teaches a mathematical formula, equation, or calculation. This claim is drafted broadly and directed to a process culminating in correlating the phosphorylation with a floating cut point to provide the realization of rHI neutralizing antibody presence.  Thus, the cited claims do not recite something significantly different than a judicial exception (i.e., abstract idea not invoking an additional element that amounts to significantly more). 
Step 2a [Prong Two]: Determine if the claims recite additional elements that integrate the exception into a practical application of the exception.  
NO.  The claims perform various routine and conventional steps, which culminate in the correlation, and there is not transformation of the abstract idea.  In addition, the step of correlating has no particular parameters required for the correlation, and no particular parameters required for the floating cut point, to which the phosphorylation amount is correlated.  To wit, the floating cut point is simply a self-defining point which is defined to be “positive” or “negative” for neutralizing activity (p. 6 of the specification).  Still further, as seen below, the various steps are already present in the prior art, as routine and conventional steps, and their combination here provides nothing that is not routine and conventional.
	The state of the art teaches the following regarding the additional components of the abstract idea(s):
WIPO Pat. App. 2014/011416 A2 to Snel teaches an in vitro method for detecting the presence of recombinant insulin-like growth factor neutralizing antibodies by analyzing a serum sample (abstract; para [0036]-[0037], [0011]), comprising the steps of: 
Preincubating the serum with a relevant growth factor prior to contacting cells with the serum, which is a pretreatment step (para [0043]).  
Implementing a cell based assay (para [0011]), comprising the steps of:
seeding of cells having a receptor for the relevant growth factor (para [0041], [0074]);
starving the cells (para [0042], [0072]);
contacting the cells with the growth factor and the serum sample (para [0040]); and
lysing the cells and preparing a clear lysate (para [0075]).
Still further, with regard to the newly claimed density of cells/well, Snel teaches the cell densities of 1E6 and 2.5E6 cells/well (paragraph 28), which is about the density of Applicant’s claims. 
Dixon ("Measurement of Antibodies to Insulin in Serum", 1974, Clinical Chemistry 20(10), p. 1275-1281) teaches a method of measuring the amount of insulin neutralizing antibodies in a serum sample (abstract).  Dixon also teaches a method of pretreating a serum sample comprising:
acid dissociation and charcoal treatment (Dixon p. 1278, col 1, Acid charcoal treatment); and
neutralization by adjusting the pH of the sample (Dixon p. 1278, col 1, Acid charcoal treatment).
WIPO Pat. Pub. 2015/123315 A1 to Grabert teaches a method of separating drugs from neutralizing antibodies found in serum in order to detect the presence of said antibodies (abstract; p. 3, Summary, para 1), the method comprising:
acid dissociation (p. 3, Summary, para 2; p. 20, para 3);
neutralization by adjusting the pH and PEG treatment (p. 19, para 3 – p. 20 cont.; p. 27, section 1.5, para 1); and
creating a PEG pellet by centrifugation and then re-suspending the PEG pellet.
Sen et al. (“PGC-1a, a Key Modulator of p53, Promotes Cell Survival", 2011, Molecular Cell 44, p. 621-634) teaches a method of culturing cancer cells in glucose-starved medium for 24 hours in order to arrest the cells in the G1 phase of the cell cycle and thereby synchronize them (p. 623, col 2, PGC-1a Promotes the Cell-Cycle Arrest and Metabolic Functions of p53).

Thus, the claimed process is not eligible subject matter under current 35 USC 101 standards. 

The rejection of Claims 16 as directed to a method of correlating the amount of phosphorylation with a floating cut point, wherein if the amount of phosphorylation is lesser than or equal to the floating cut point, the sample is positive, which is an abstract idea, and the claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception, is withdrawn.
To wit, the present Examiner believes the issue is better addressed by way of the written description rejection presently provided in the action.  Also, the floating cut point being self-defining is addressed within the context of the correlating step, demonstrating how it is very much simply tied to the idea, and not providing anything more.

The rejections of Claims 17-18 are withdrawn on the basis of the determination of magnitude of response and multiplication by a normalization factor.
To wit, the magnitude of response is defined to be the ratio of (cells plus rHI) phosphorylation amount of receptors, divided by the phosphorylation amount of receptors of the cells alone.  Pages 6-7 of the specification provides such definition for this limitation. This is a quantitated number.
Further, the normalization factor is the Z value for a distribution.  This is standard in the art, and provides the number of standard deviations from the mean that provide a 99% confidence level.  A standard bell curve provides such Z value at 2.33.
  Response to Arguments (101)
	Herein, the present Examiner addresses only the argument of 8/30/2021 to the judicial exception rejection, with respect to the “correlating” step, as the other rejections have been withdrawn, as explained above.
	Applicant argues that claims are amended to recite additionally, the cell density range of 2E7 to 5E7 cells per well  (p. 7, paragraph 1).
	Such is not persuasive.  Because the word “about” has no limits provided by way of definition, or in the art, as to where the boundaries are, the claim is still routine and convention for this level, as is now shown in the rejection body.
	Applicant argues that the claim is more than the formula, equation, or calculation, because of the various steps and structure involved (p. 7, paragraph 2).
	Such is not persuasive.  These various steps are routine and conventional in the art, as has been made of record, in the art mentioned by Applicant’s specification, as well as those in the rejection itself, placed by the previous examiner.  Moreover, these steps do not transform the mere realization of the presence or absence by the comparison.  Finally, the mere “correlation” or realization with a floating cut point, is very much written in high level of generality, and encompasses mere mental process.
	Applicant argues that integration of the idea, law of nature, or natural phenomenon, into practical application may be eligible, but that it must be distinguished between the building blocks of ingenuity and those that integrate the building blocks into something more, citing Alice and Mayo (p. 7, paragraph 3).
	Such is true, but not sufficient.  On the other hand, it provides the basis to help applicant draft a claim that would overcome the rejection.  It is suggested that Applicant re-draft the claims in terms of a method of therapy utilizing the assay to determine the therapy, and only claiming those embodiments in which therapy is altered in some way.  In other words, the therapy must be written to cover only those embodiments which transform the realization that alters or starts a therapy (draft the claim in terms of “wherein the patient serum is found to have a [positive and/or negative] response, and wherein for the [positive and/or negative] response, treatment is given in the form of [X and/or Y]”.  Hopefully that was clear. However, Applicant should be careful when drafting claims to avoid description and enablement issues, as well as the other issues for patentability.
	Applicant refers to the reasoning under the 103 rejections, to argue that the steps are not routine or conventional (p. 7, penultimate paragraph).
	Such is not persuasive. In essence, Applicant has argued hindsight for the obviousness rejections.  However, even under that analysis, these same steps are known in the art, for manipulating similar samples, and thus, the rejection is still proper here, even if it were withdrawn for the Art rejections.  The initial rulings under judicial exception were of an obviousness-type analysis, but they were never held to the standard of obviousness.  If they were, then obviousness would always require a 101 judicial exception rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 7, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snel et al. (WIPO Pat. Pub. 2014/011416 A2; of record in IDS), in view of Rajpathak et al. ("The role of insulin-like growth factor-I and its binding proteins in glucose homeostasis and type 2 diabetes", 2009, Diabetes Metabolism Research Review 25(1), p. 3-12), Fineberg et al. ("Immunogenicity of Recombinant DNA Human Insulin",1983, Diabetologia 25, p. 465-469), Dixon ("Measurement of Antibodies to Insulin in Serum", 1974, Clinical Chemistry 20(10), p. 1275-1281), Grabert et al. (WIPO Pat. Pub. 2015/123315 A1; of record in IDS), Jung et al. ("TRIP-Br1 oncoprotein inhibits autophagy, apoptosis, and necroptosis under nutrient/serum-deprived condition", 08/21/2015, Oncotarget 6(30), p. 29060-29075), and Sen et al. ("PGC-1a, a Key Modulator of p53, Promotes Cell Survival", 2011, Molecular Cell 44, p. 621-634).
Regarding claim 1, Snel teaches an in vitro method for detecting the presence of recombinant insulin-like growth factor neutralizing antibodies by analyzing a serum sample (abstract; para [0036]-[0037], [0011]), comprising the steps of: 
Preincubating the serum with a relevant growth factor prior to contacting cells with the serum (para [0043]).  While Snel does not teach ipsis verbis that this is a “pretreatment step”, under the broadest reasonable interpretation of the phrase “pretreatment step”, any modification to the serum before cell contacting, including altering the concentrations of certain proteins, reasonably describes pretreating the serum.
Implementing a cell based assay (para [0011]), comprising the steps of:
seeding of cells having a receptor for the relevant growth factor (para [0041], [0074]);
starving the cells (para [0042], [0072]);
contacting the cells with the growth factor and the serum sample (para [0040]);
lysing the cells and preparing a clear lysate (para [0075]);
evaluating the lysate for phosphorylation of the growth factor receptor (para [0006], [0076]); and
correlating the amount of phosphorylation with a floating cut point (para [0016]).
Still further, with regard to the newly claimed density of cells/well, Snel teaches the cell densities of 1E6 and 2.5E6 cells/well (paragraph 28), which is about the density of Applicant’s claims. 
Snel does not teach, however, that starving the cells is carried out for about 18 hours to about 26 hours in a Glucose free medium growth media.
Jung teaches that MCF-7 cells (abstract), which are the cells suggested to be used in the Applicant’s invention (Specification, p. 10, ln 1-2), can be serum-starved (p. 29061, col 2) to induce cell-cycle synchronization for drug treatment (p. 29071, col 2, para 2).  Jung teaches that this starvation process can be carried out for 24 hours (Fig. 2).  Jung also compares serum starvation with glucose starvation by culturing the MCF-7 cells in glucose starved medium (p. 29061, col 2, Enhanced expression level of TRIP-Br1 under the condition of nutrient/serum starvation).
Jung, however, does not teach that cells can be starved for a period of about 18 hours to about 26 hours.
Sen teaches a method of culturing cancer cells in glucose-starved medium for 24 hours in order to arrest the cells in the G1 phase of the cell cycle and thereby synchronize them (p. 623, col 2, PGC-1a Promotes the Cell-Cycle Arrest and Metabolic Functions of p53).  Sen also teaches that similar results were obtained for serum starvation (p. 623, col 2, PGC-1a Promotes the Cell-Cycle Arrest and Metabolic Functions of p53).
Neither Snel, nor Jung, nor Sen, however, teaches that the method involves detecting the presence of neutralizing growth factors for recombinant human insulin or that phosphorylation of the receptor for IGF can also detect recombinant human insulin.  
Fineberg teaches that the level of neutralizing antibodies to recombinant human insulin can be measured in vitro (abstract), and that these neutralizing antibodies are found in the serum of patients treated with recombinant human insulin (p. 466, col 1, para 2; Fig. 1).
Neither Snel nor Fineberg, however, teach that phosphorylation of the receptor for IGF can also detect recombinant human insulin or that insulin neutralizing antibodies can be measured in serum.
Rajpathak teaches that insulin-like growth factor is a hormonal peptide that shares sequence homology with insulin and that it performs the same function as insulin in regulating glucose homeostasis (abstract).  Rajpathak also teaches that both insulin and insulin-like growth factor bind to and phosphorylate receptor tyrosine kinases (p. 2, para 4).
Rajpathak, however, does not teach that the presence of insulin neutralizing antibodies can be detected in serum.
Dixon teaches a method of measuring the amount of insulin neutralizing antibodies in a serum sample (abstract).  Dixon also teaches a method of pretreating a serum sample comprising:
acid dissociation and charcoal treatment (Dixon p. 1278, col 1, Acid charcoal treatment); and
neutralization by adjusting the pH of the sample (Dixon p. 1278, col 1, Acid charcoal treatment).
Dixon does not teach, however, that the pretreatment method also comprises adding PEG during the neutralization step and pellet re-suspension.
Grabert teaches a method of separating drugs from neutralizing antibodies found in serum in order to detect the presence of said antibodies (abstract; p. 3, Summary, para 1), the method comprising:
acid dissociation (p. 3, Summary, para 2; p. 20, para 3);
neutralization by adjusting the pH and PEG treatment (p. 19, para 3 – p. 20 cont.; p. 27, section 1.5, para 1); and
creating a PEG pellet by centrifugation and then re-suspending the PEG pellet.

Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of starving MCF-7 cells in serum-free media for 24 hours taught by Jung so that starving was instead carried out for about 24 hours in a glucose-free media based on Sen.  Jung teaches that MCF-7 cells can be starved for 24 hours in serum-deprived media, and Sen teaches that cancer cells can be starved for 24 hours in glucose-deprived media and that such starvation produces similar results relative to cells grown in serum-deprived media, and one of ordinary skill in the art would have been motivated to modify the method of starving MCF-7 cells in serum-free media for 24 hours taught by Jung so that starving was carried out for about 24 hours in a glucose-free media based on Sen because doing so would have also led to cell cycle synchronization of MCF-7 cells, given that Sen teaches that serum- and glucose-starved media have similar effects of arresting cells in the G1 cycle.
 One skilled in the art would have a reasonable expectation of success of modifying the method of starving MCF-7 cells in serum-free media for 24 hours taught by Jung so that starving was instead carried out for about 24 hours in a glucose-free media based on Sen because Sen teaches that serum-free media can be swapped with glucose-free media and produce similar results regarding cell cycle arrest.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method step of starving cells prior to use in a cell-based assay taught by Snel so that starving was carried out for about 24 hours in a glucose-free media based on the combination of Jung and Sen.  Jung teaches that MCF-7 cells can be starved for 24 hours in serum-deprived media, and Sen teaches that cancer cells can be starved for 24 hours in glucose-deprived media and that such starvation produces similar results relative to cells grown in serum-deprived media, and one of ordinary skill in the art would have been motivated to modify the method step of starving cells prior to use in a cell-based assay taught by Snel so that starving was carried out for about 24 hours in a glucose-free medium growth media based on the combination of Jung and Sen because doing so would have led to cell cycle synchronization of MCF-7 cells prior to the drug neutralizing antibody assay.
 One skilled in the art would have a reasonable expectation of success of modifying the method step of starving cells prior to use in a cell-based assay taught by Snel so that starving was carried out for about 24 hours in a glucose-free medium growth media based on the combination of Jung and Sen because the combination leads to the conclusion that MCF-7 cells can be effectively starved utilizing the relevant culture conditions.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of detecting neutralizing antibodies to various growth factors, including recombinant growth factors, in a serum sample taught by Snel to detecting neutralizing antibodies to recombinant human insulin based on the teaching of Rajpathak or Fineberg.  Rajpathak and Fineberg teach that 1) insulin shares sequence homology and function with insulin-like growth factor and 2) that neutralizing antibodies to recombinant human insulin are produced in serum and can be measured in vitro, respectively, and one of ordinary skill in the art would have been to modify the method of detecting neutralizing antibodies to various growth factors, including recombinant growth factors, in a serum sample taught by Snel to detecting neutralizing antibodies to recombinant human insulin based on the teaching of Rajpathak or Fineberg because doing so would have allowed for the detection of neutralizing antibodies to recombinant human insulin instead of neutralizing antibodies to recombinant insulin-like growth factor, two hormonal peptides with similar structure and functionality.
	 One skilled in the art would have a reasonable expectation of success of modifying the method of detecting neutralizing antibodies to various growth factors, including recombinant growth factors, in a serum sample taught by Snel to detecting neutralizing antibodies to recombinant human insulin based on the teaching of Rajpathak or Fineberg because Rajpathak teaches that insulin shares structural and functional similarity with insulin-like growth factor and Fineberg teaches that neutralizing antibodies to recombinant human insulin are produced in serum and can be measured in vitro, and Snel teaches that its method of detecting neutralizing antibodies can be applied to the detection of neutralizing antibodies of many different types of growth factors.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method for detecting the presence of recombinant insulin-like growth factor neutralizing antibodies by analyzing a serum sample taught by Snel so that the method was directed to detecting the presence of neutralizing antibodies to insulin in a serum sample based on Dixon.  Dixon teaches that the presence of neutralizing antibodies to the hormonal peptide insulin in serum can be detected in vitro, and one of ordinary skill in the art would have been motivated to modify the method for detecting the presence of recombinant insulin-like growth factor neutralizing antibodies by analyzing a serum sample taught by Snel so that the method was directed to detecting the presence of neutralizing antibodies to insulin in a serum sample based on Dixon because doing so would’ve allowed for the measuring of neutralizing antibodies to another type of hormonal peptide, and both Dixon and Snel are directed to measuring the presence of neutralizing antibodies in serum.
	 One skilled in the art would have a reasonable expectation of success of modifying method for detecting the presence of recombinant insulin-like growth factor neutralizing antibodies by analyzing a serum sample taught by Snel so that the method was directed to detecting the presence of neutralizing antibodies to insulin found in serum based on Dixon because Dixon teaches that neutralizing antibodies to insulin found in serum can be measured in vitro.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method for detecting the presence of recombinant insulin-like growth factor neutralizing antibodies by analyzing a serum sample taught by Snel with the pretreatment step of acid dissociation and charcoal taught by Dixon.  Dixon teaches that the presence of neutralizing antibodies to the hormonal peptide insulin in serum can be detected after pretreating that serum with charcoal and acid to get rid of endogenous insulin bound to neutralizing antibodies, and one of ordinary skill in the art would have been motivated to modify the method for detecting the presence of recombinant insulin-like growth factor neutralizing antibodies by analyzing a serum sample taught by Snel with the pretreatment step taught by Dixon because doing so would have eliminated endogenous growth factors already bound to the neutralizing antibodies and thereby allowed better detection of said antibodies with an exogenous growth factor.
	 One skilled in the art would have a reasonable expectation of success of modifying the method for detecting the presence of recombinant insulin-like growth factor neutralizing antibodies by analyzing a serum sample taught by Snel with the pretreatment step of acid dissociation and charcoal taught by Dixon because Dixon teaches that its pretreatment step can be used to separate endogenous ligands from neutralizing antibodies in serum.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method for detecting the presence of neutralizing antibodies in serum via acid dissociation and charcoal treatment as taught by Dixon with the PEG treatment and pellet re-suspension steps taught by Grabert.  Grabert is directed to a method for detecting the presence of neutralizing antibodies in a sample, and one of ordinary skill in the art would have been motivated to modify the method for detecting the presence of neutralizing antibodies in serum via acid dissociation and charcoal treatment as taught by Dixon with the PEG treatment and pellet re-suspension steps taught by Grabert because doing so would have allowed the neutralizing antibodies to form a precipitate capable of being pelleted and separated from other components in the serum, including a ligand such as insulin, and further concentrated/purified through centrifugation and re-suspension.
 One skilled in the art would have a reasonable expectation of success of modifying the method for detecting the presence of neutralizing antibodies in serum via acid dissociation and charcoal treatment as taught by Dixon with the PEG treatment and pellet re-suspension steps taught by Grabert because Grabert teaches that neutralizing antibodies can be concentrated/purified from serum using PEG and pelleting/re-suspension.

Regarding claim 3, Dixon teaches using a dextran charcoal solution and hydrochloric acid to separate endogenous insulin from neutralizing antibodies (p. 1278, col 1, Acid charcoal treatment; p. 1280, col 2, para 3)
Dixon does not teach, however, that the acid used is acetic acid.
	Grabert teaches that the acid used to cause the separation (p. 3, summary, para 2) between a drug and neutralizing antibodies is acetic acid (p. 7, para 3; p. 28, section 1.5, para 1-2).
	Regarding claim 7, Snel teaches using a cell-based assay that contains cells having tyrosine kinases that bind to and are activated by growth factors (para [0056]), including recombinant human insulin-like growth factor (IGF) (para [0036]-[0037]).  Snel also teaches that cell lines expressing arelevant receptor can be used rather than non-established cell lines, as the latter have varying levels of receptor expression and responsiveness that do not correlate well with certain assays (para [0079]).  
	Regarding claim 16, Snel does not teach ipsis verbis that in the step of correlating if the amount of phosphorylation is lesser than or equal to the floating cut point, the sample is positive for the presence of neutralizing activity.  Snel does teach, however, that if the amount of phosphorylation is greater than 80% of the floating cut point, that the sample is negative for the presence of neutralizing antibodies(para [0016], [0049], [0070]).  Because Snel teaches that an amount of phosphorylation significantly greater than the floating cut point indicates a lack of neutralizing activity, one of ordinary skill in the art could easily deduce that the opposite condition – an amount of phosphorylation less than or equal to the floating cut point – indicates the presence of neutralizing antibodies, and therefore the claimed limitation is obvious in view of Snel’s disclosure.
	Regarding claims 17-18, Snel teaches that determining the floating cut point comprises the steps of:
contacting a population of cells with normal human individual serum samples in presence and absence of a relevant growth factor (para [0069]-[0071], claim 16-17); and
determining the magnitude of response for a sample contacted with the growth factor relative to a negative base pool, i.e., a sample not containing the relevant growth factor (para [0069]-[0071], claim 16-17).
Snel, however, does not teach ipsis verbis multiplying the mean magnitude of response by a normalization factor.  Snel does teach that the cut point can be calculated by determining a multiplicative normalization factor and multiplying that normalization factor by a mean OD value of a negative base pool (para [0091]), a value that is calculated from the mean magnitude of phosphorylation for multiple negative base pool control samples (para [0087]-[0088], Table 1-2).  Because Snel teaches calculating the floating cut point by multiplying a mean magnitude of response (i.e., the mean OD value of a negative base pool) by a normalization factor) by a normalization factor, Snel reasonably teaches the third step of the instant claims.

Response to Arguments (103)
	Applicant’s argument of 8/30/21 has been considered but is not found persuasive.
	Applicant argues that the Art cited does not teach the presently-amended limitation of cells per well (p. 8, paragraph 2).
	Such is not persuasive.  The term “about” makes these limtiations still found in the art, as in, e.g., Snel, cited in the rejection.
	Applicant argues that cell density is result-effective variable, and thus there is no reason to modify the density of Snel (p. 8, last paragraph).
	Such is not persuasive. Applicant’s argument relies upon the declaration, as providing unexpected/surprising results.  However, the term “about” makes the claim still obvious.  Applicant has not shown that the art does not provide this unexpected result, and it is not required by the claims.
	Applicant argues that hindsight is required to make the rejection, given the number of references and picking and choosing (pp. 9-10).
	Such is not persuasive.  The rejection does not cite Applicant’s disclosure.  Necessarily the rejection is made with hindsight, otherwise, it would be impossible to reject a claim for obviousness.  However, the reasoning here is provided, and demonstrates the awareness the Artisan would have, to craft the same tests.  Further, there is nothing to say it would not work for its intended purpose.  Thus, hindsight, as discussed as “impermissible hindsight” is not found.
	Applicant argues that the amount of cells/well provides for unexpected/surprising results, citing the declaration and tables therein (p. 11).
	Such is not persuasive.  Applicant’s range is “about” the range, and is not limited as far as well size, and thus, the rejection is still proper.

35 USC § 103
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snel et al. (WIPO Pat. Pub. 2014/011416 A2; of record in IDS), Dixon ("Measurement of Antibodies to Insulin in Serum", 1974, Clinical Chemistry 20(10), p. 1275-1281), Rajpathak et al. ("The role of insulin-like growth factor-I and its binding proteins in glucose homeostasis and type 2 diabetes", 2009, Diabetes Metabolism Research Review 25(1), p. 3-12), Fineberg et al. ("Immunogenicity of Recombinant DNA Human Insulin",1983, Diabetologia 25, p. 465-469), Grabert et al. (WIPO Pat. Pub. 2015/123315 A1; of record in IDS), Jung et al. ("TRIP-Br1 oncoprotein inhibits autophagy, apoptosis, and necroptosis under nutrient/serum-deprived condition", 08/21/2015, Oncotarget 6(30), p. 29060-29075), and Sen et al. ("PGC-1a, a Key Modulator of p53, Promotes Cell Survival", 2011, Molecular Cell 44, p. 621-634), as applied to claims 1, 3, 7, and 16-18 above, in further view of Dozio et al. ("Imaging of the Buffering Effect of Insulin Antibodies in the Autoimmune Hypoglycemic Syndrome", Journal of Clinical Endocrinology and Metabolism 83(2), p. 643-648). 
The teachings of Snel, Dixon, Rajpathak, Fineberg, Grabert, Jung, and Sen have been set forth supra.
Regarding claim 4, Dixon teaches a method of pretreating a serum sample comprising:
acid dissociation and charcoal treatment (Dixon p. 1278, col 1, Acid charcoal treatment); and
neutralization by adjusting the pH of the sample (p. 1278, col 1, Acid charcoal treatment).
Dixon also teaches that the serum sample can be incubated for 25 minutes upon addition of acid before centrifugation takes place (p. 1278, col 1, Acid charcoal treatment).  While Dixon does not teach ipsis verbis agitating the solution for “about 30 minutes”, Dixon does teach agitating for 25 minutes, and given the proximity of 25 minutes to 30 minutes one of ordinary skill in the art would interpret a value of 25 minutes to fall within the proximity of “about 30 minutes”.  Dixon also teaches that the process of acid dissociation of insulin from neutralizing antibodies in serum can be performed by simple mixing of the acid with the serum, such that the pH of the solution is reduced (p. 1278, col 1, Acid charcoal treatment).
Dixon, however, does not explicitly teach mixing the acid with the sample via shaking at about 180 rpm, and it does not teach shaking at room temperature.
Grabert teaches a method of separating drugs from neutralizing antibodies found in serum in order to detect the presence of said antibodies (abstract; p. 3, Summary, para 1), the method comprising:
acid dissociation (p. 3, Summary, para 2; p. 20, para 3);
neutralization by adjusting the pH and PEG treatment (p. 19, para 3 – p. 20 cont.; p. 27, section 1.5, para 1); and
creating a PEG pellet by centrifugation and then re-suspending the PEG pellet.
Grabert also teaches that the sample can be shaken at 450 rpm upon addition of the dissociating acid (p. 27, section 1.5, para 1).  While Grabert does not teach ipsis verbis shaking at “about 180 rpm”, Grabert does teach agitating by shaking at 450 rpm, which is an rpm of the same order of magnitude as 180 rpm.  Given that 450 rpm and 180 fall within the same order of magnitude, and given that Grabert demonstrates the result of effectively mixing acid with serum to dissociate drugs from antibodies, Grabert reasonably renders obvious the limitation of shaking a solution at “about 180 rpm”.  Furthermore, since Dixon teaches that the dissociation occurs by simply mixing the acid with the serum solution, one of ordinary skill in the art would have known that shaking at rpm of significantly less than 450 rpm could achieve the desired result of drug-antibody dissociation, and therefore Grabert, in view of Dixon, renders the claimed limitation obvious.
Neither Dixon nor Grabert, however, teach shaking the sample after adding the acid at room temperature.
Dozio teaches a method of treating serum containing neutralizing antibodies to insulin with dextran charcoal and acid so as to dissociate the insulin from the antibodies (p. 644, col 1, Determination of insulin antibodies).  Dozio also teaches that the addition of dextran charcoal with acid to the serum occurs at room temperature with shaking for a total of 25 minutes, which reasonably anticipates a time of “about 30 minutes” (p. 644, col 1 -2, Determination of insulin antibodies).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method for detecting the presence of neutralizing antibodies in serum via acid dissociation and charcoal treatment as taught by Dixon such that the acid and charcoal were incubated with the serum at room temperature as taught by Dozio.  Dozio is directed to a dissociating insulin from neutralizing antibodies in a serum sample with acid and dextran charcoal, and one of ordinary skill in the art would have been motivated to modify the method for detecting the presence of neutralizing antibodies in serum via acid dissociation and charcoal treatment as taught by Dixon such that the acid and charcoal were incubated with the serum at room temperature as taught by Dozio because doing so would have effectively dissociated insulin from neutralizing antibodies in serum.
 One skilled in the art would have a reasonable expectation of success of modifying the method for detecting the presence of neutralizing antibodies in serum via acid dissociation and charcoal treatment as taught by Dixon such that the acid and charcoal were incubated with the serum at room temperature as taught by Dozio because Dozio teaches that insulin can be dissociated from neutralizing antibodies in serum by mixing charcoal and acid at room temperature.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snel et al. (WIPO Pat. Pub. 2014/011416 A2; of record in IDS), Dixon ("Measurement of Antibodies to Insulin in Serum", 1974, Clinical Chemistry 20(10), p. 1275-1281), Rajpathak et al. ("The role of insulin-like growth factor-I and its binding proteins in glucose homeostasis and type 2 diabetes", 2009, Diabetes Metabolism Research Review 25(1), p. 3-12), Fineberg et al. ("Immunogenicity of Recombinant DNA Human Insulin",1983, Diabetologia 25, p. 465-469), Grabert et al. (WIPO Pat. Pub. 2015/123315 A1; of record in IDS), Jung et al. ("TRIP-Br1 oncoprotein inhibits autophagy, apoptosis, and necroptosis under nutrient/serum-deprived condition", 08/21/2015, Oncotarget 6(30), p. 29060-29075), and Sen et al. ("PGC-1a, a Key Modulator of p53, Promotes Cell Survival", 2011, Molecular Cell 44, p. 621-634), as applied to claims 1, 3, 7, and 16-18 above, in further view of Lain et al. ("PEG Precipitation: A Powerful Tool for Monoclonal Antibody Purification", 2010, Bipharm International Supplements, https://www.biopharminternational.com/view/peg-precipitation-powerful-tool-monoclonal-antibody-purification, [accessed on 11/14/2020]), Sommer et al. ("Capture and intermediate purification of recombinant antibodies with combined precipitation methods", ePub 10/18/2014, Biochemical Engineering Journal 93, p. 200-211), Gervais et al. (U.S. Pat. Pub. 2010/0204455 A1), and Lewis et al. (U.S. Pat. 5,521,082).
The teachings of Snel, Dixon, Rajpathak, Fineberg, Grabert, Jung, and Sen have been set forth supra.
Regarding claim 5, Grabert teaches a method of separating drugs from neutralizing antibodies found in serum in order to detect the presence of said antibodies (abstract; p. 3, Summary, para 1), the method comprising:
acid dissociation (p. 3, Summary, para 2; p. 20, para 3);
neutralization by adjusting the pH and PEG treatment (p. 19, para 3 – p. 20 cont.; p. 27, section 1.5, para 1); and
creating a PEG pellet by centrifugation and then re-suspending the PEG pellet.
Grabert also teaches that the sample can be spun for 20 minutes at 4000 rpm to precipitate the complex into a pellet, that the pellet can be resuspended with PEG and borate buffer, and that an orbital shaker can be applied to the sample at 450 rpm and at 24oC (which reasonably falls within the range of room temperature) for one hour (p. 27, section 1.5, para 2).
Grabert does not teach, however, that the PEG and neutralization step comprises:
spinning for about 10 minutes at about 10,000 rpm at about 4°C;
transferring the supernatant and adding 1 M tris buffer and 40% PEG solution; and
incubating for about 30 minutes with orbital shaking at about 180 rpm.
Lain teaches an antibody precipitation step involving using PEG to create an antibody-captured pellet (abstract).  Lain teaches that 2 M Tris buffer (to adjust the pH) and 40% (w/w) PEG can be used to precipitate antibodies in a sample before being spun down, having the supernatant decanted, and having the PEG-precipitated antibodies redissolved in PBS (p. 2, Precipitation and Condition Optimization).
Lain does not teach, however, the PEG and neutralization step comprises spinning for about 10 minutes at about 10,000 rpm at about 4°C, adjusting the pH with 2 m tris buffer, and incubating for about 30 minutes with orbital shaking at about 180 rpm.
Sommer teaches a method to precipitate recombinant antibodies comprising using PEG precipitation (abstract).  Sommer also teaches that the pH of the antibody samples can be adjusted before PEG precipitation and that the PEG precipitation step is preceded by centrifugation at 10,000 rpm at 4oC (p. 401, col 1, section 2.2.1).
Sommer does not teach, however, spinning for 10 minutes before PEG precipitation, adjusting the pH of the sample with 1 M tris buffer, and incubating for about 30 minutes with orbital shaking at about 180 rpm.
Gervais teaches a method of purifying antibodies in a sample using PEG (para [0001]).  Gervais teaches that the sample can be centrifuged at 10,000 rpm for 10 minutes, wherein the supernatant is then discarded and the sample is re-suspended in PEG and sodium phosphate buffer (para [0188]).  Gervais also teaches that the solution containing PEG and antibodies can be placed on an orbital shaker for 30 minutes at 400 rpm (para [0165]) or for 10 minutes at 300 rpm (para [0188]).  Gervais also teaches that tris buffers can be used to dissolve the PEG precipitate (para [0141]-[0142]), and that these buffers can range in concentration of 0-200 mM (para [0142]).  While Gervais does not teach 1 M tris buffer, Gervais does teach a range of lower values that, when combined with the 2 M tris buffer solution of Lain, can reasonably arrive at values between .2 M (Gervais) and 2 M (Lain), so one of ordinary skill in the art would have known to use 1 M tris to dissolve PEG and neutralize the sample based on both Gervais and Lain.
Gervais, however, does not teach incubating the antibody-containing sample with shaking at about 180.
Lewis teaches the precipitation of proteins from cell lysates using PEG (col 3, ln 26-31).  Lewis also teaches that the PEG-protein precipitate can be re-suspended following centrifugation and then rotated on an orbital platform at 200 rpm (col 3, ln 58-59) at 4oC.  While Lewis does not teach ipsis verbis shaking at “about 180 rpm”, Lewis does teach shaking at 200 rpm, and given the proximity of 200 rpm to 180 rpm one of ordinary skill in the art would interpret a value of 200 rpm to fall within the proximity of “about 180 rpm”.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method for detecting the presence of neutralizing antibodies in serum via acid dissociation and PEG treatment as taught by Grabert to also comprise using 40% PEG and tris buffer as taught by Lain or be preceded by 10,000 rpm centrifugation at 4oC as taught by Sommer.  Bother Lain and Sommer are directed to purifying antibodies from a sample using PEG precipitation, and one of ordinary skill in the art would have been motivated to modify the method for detecting the presence of neutralizing antibodies in serum via acid dissociation and PEG treatment as taught by Grabert to also comprise using 40% PEG and tris buffer as taught by Lain or be preceded by 10,000 rpm centrifugation at 4oC as taught by Sommer doing so would have allowed effective PEG-antibody precipitation from the sample or allowed purities to be decanted from the sample before PEG/buffer treatment, respectively.
 One skilled in the art would have a reasonable expectation of success of modifying the method for detecting the presence of neutralizing antibodies in serum via acid dissociation and PEG treatment as taught by Grabert to also comprise using 40% PEG and tris buffer as taught by Lain or be preceded by 10,000 rpm centrifugation at 4oC as taught by Sommer because both Lain and Sommer teach that antibodies can be purified/concentrated using their respective conditions.

Regarding claim 6, Grabert teaches that the sample can be centrifuged for 20 minutes at 4000 rpm to precipitate the complex into a pellet, that the pellet can be re-suspended with PEG and borate buffer (p. 27, section 1.5, para 2).
Grabert does not teach, however, that the pellet re-suspension comprises spinning at about 6,000 rpm at about 4°C; discarding the supernatant; adding PBS; and sonicating for about 10 minutes.
Lain teaches that 2 M Tris buffer (to adjust the pH) and 40% (w/w) PEG can be used to precipitate antibodies in a sample before being spun down, having the supernatant decanted, and having the PEG-precipitated antibodies redissolved in PBS (p. 2, Precipitation and Condition Optimization).
Lain does not teach, however, that the pellet re-suspension comprises spinning at about 6,000 rpm at about 4oC and sonicating for 10 minutes after diluting in a solvent.
Gervais teaches a method of purifying antibodies in a sample using PEG (para [0001]).  Gervais teaches that the sample can be centrifuged at either 2,400 or 10,000 rpm after PEG precipitation (para [0176]-[0177]) and re-dissolved, but also that the supernatant can be discarded after a centrifugation step (para [0188]).  While Gervais does not teach centrifugation at 6,000 rpm, since it teaches that the PEG precipitate can be acquired from centrifuging at either 2,400 or 10,000 rpm, Gervais reasonably renders obvious centrifuging a pellet at 6,000 rpm since centrifuging between those two aforementioned values would necessarily produce a PEG precipitate.
Gervais does not teach, however, that pellet re-suspension can be performed at about 4oC or that the PEG precipitate can be sonicated for 10 minutes after dissolving in solvent.
Sommer teaches a method to precipitate recombinant antibodies comprising using PEG precipitation (abstract).  Sommer also teaches that PEG precipitates containing antibodies can be centrifuged at 4,000 rpm and that this centrifugation taking place at either 20oC or -10oC for 15 minutes (p. 201, col 2, section 2.3).  While Sommer does not teach centrifugation at 4oC, since it teaches that the PEG precipitate can be acquired from centrifuging at either 20oC or -10oC, Sommer reasonably renders obvious centrifuging a pellet at 4oC since centrifuging between those two aforementioned values would necessarily produce a PEG precipitate.
Sommer does not teach that the PEG precipitate can be sonicated for 10 minutes after dissolving in solvent.
Lewis teaches the precipitation of proteins from cell lysates using PEG (col 3, ln 26-31).  Lewis also teaches that the PEG pellet can be re-suspended and sonicated for further processing (col 3, ln 37-41).  Lewis also teaches that the PEG pellet can be effectively dissolved by sonicating in solution for 90 seconds (col 6, ln 13-17).  While Lewis does not teach sonicating for “about 10 minutes”, Lewis teaches that a PEG precipitate can be effectively dissolved in as little as 90 seconds (i.e., to produce the same result of a PEG pellet re-dissolved in solvent), and therefore Lewis reasonably renders obvious a step of sonicating for “about 10 minutes”

35 USC § 103
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snel et al. (WIPO Pat. Pub. 2014/011416 A2; of record in IDS), Rajpathak et al. ("The role of insulin-like growth factor-I and its binding proteins in glucose homeostasis and type 2 diabetes", 2009, Diabetes Metabolism Research Review 25(1), p. 3-12), Fineberg et al. ("Immunogenicity of Recombinant DNA Human Insulin",1983, Diabetologia 25, p. 465-469), Dixon ("Measurement of Antibodies to Insulin in Serum", 1974, Clinical Chemistry 20(10), p. 1275-1281), Grabert et al. (WIPO Pat. Pub. 2015/123315 A1; of record in IDS), Jung et al. ("TRIP-Br1 oncoprotein inhibits autophagy, apoptosis, and necroptosis under nutrient/serum-deprived condition", 08/21/2015, Oncotarget 6(30), p. 29060-29075), and Sen et al. ("PGC-1a, a Key Modulator of p53, Promotes Cell Survival", 2011, Molecular Cell 44, p. 621-634), as applied to claims 1, 3, 7, and 16-18 above, in further view of Chappell et al. ("Effect of Insulin on Cell Cycle Progression in MCF-7 Breast Cancer Cells", 2001, The Journal of Biological Chemistry 276(41), p. 38023-38028).
The teachings of Snel, Rajpathak, Fineberg, Dixon, Grabert, Jung, and Sen have been set forth supra.
Regarding claims 7-8, Snel teaches an in vitro method for detecting the presence of recombinant insulin-like growth factor neutralizing antibodies by analyzing a serum sample (abstract; para [0036]-[0037], [0011]), comprising the steps of: 
Implementing a cell based assay (para [0011]), comprising the steps of:
i.	seeding of cells having a receptor for the relevant growth factor (para [0041], [0074]);
ii.	starving the cells (para [0042], [0072]);
iii.	contacting the cells with the growth factor and the serum sample (para [0040]);
iv.	lysing the cells and preparing a clear lysate (para [0075]);
v.	evaluating the lysate for phosphorylation of the growth factor receptor (para [0006], [0076]); and
correlating the amount of phosphorylation with a floating cut point (para [0016]).
Neither Snel, nor Rajpathak, nor Fineberg, however, teaches that the cells are selected from any cell-line comprising at least one receptor for the rHI, such as MCF-7.
Chappell teaches that MCF-7 cell lines contain a receptor for insulin (p. 38023, col 1, para 1).  Chappell also teaches a cell based assay for measuring insulin binding to the cell whereby protein phosphorylation correlated with insulin binding to its receptor (p. 38025, col 1, para 3).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the cell-based method of detecting the presence of neutralizing human antibodies to recombinant human insulin taught by the combination of Snel, Rajpathak, and Fineberg to also comprise the use of MCF-7 cells based on Chappell.  Chappell teaches that MCF-7 cells contain a receptor for human insulin and that insulin binding to this receptor can be measured via protein phosphorylation, and one of ordinary skill in the art would have been motivated to modify the cell-based method of detecting the presence of neutralizing human antibodies to recombinant human insulin taught by the combination of Snel, Rajpathak, and Fineberg to also comprise the use of MCF-7 cells based on Chappell because Chappell teaches that MCF-7 lines contain a receptor to which insulin can bind and induce protein phosphorylation.
 One skilled in the art would have a reasonable expectation of success of modifying the cell-based method of detecting the presence of neutralizing human antibodies to recombinant human insulin taught by the combination of Snel, Rajpathak, and Fineberg to also comprise the use of MCF-7 cells based on Chappell because Chappell teaches that MCF-7 cells lines can be used in an assay for detecting insulin binding by measuring protein phosphorylation as a result of that binding.

Regarding claim 9, Snel teaches that the cells have a density of 10,000 to 100,000 cells/well, which falls within the range required by the instant claim (para [0045]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snel et al. (WIPO Pat. Pub. 2014/011416 A2; of record in IDS), Rajpathak et al. ("The role of insulin-like growth factor-I and its binding proteins in glucose homeostasis and type 2 diabetes", 2009, Diabetes Metabolism Research Review 25(1), p. 3-12), Fineberg et al. ("Immunogenicity of Recombinant DNA Human Insulin",1983, Diabetologia 25, p. 465-469), Dixon ("Measurement of Antibodies to Insulin in Serum", 1974, Clinical Chemistry 20(10), p. 1275-1281), Grabert et al. (WIPO Pat. Pub. 2015/123315 A1; of record in IDS), Jung et al. ("TRIP-Br1 oncoprotein inhibits autophagy, apoptosis, and necroptosis under nutrient/serum-deprived condition", 08/21/2015, Oncotarget 6(30), p. 29060-29075), and Sen et al. ("PGC-1a, a Key Modulator of p53, Promotes Cell Survival", 2011, Molecular Cell 44, p. 621-634), as applied to claims 1, 3, 7, and 16-18 above, in further view of Ranadevan ("MCF-7 Cell Culture Protocol", 2012, https://www.researchgate.net/post/How-to-culture-MCF7-cells/4f629b687ef068d214000001/citation/download, p. 1-5, [accessed on 11/14/2020]) and Usta et al. ("Chemically defined serum-free and xeno-free media for multiple cell lineages", 08/28/2014, Annals of Translational Medicine 2(10), p. 1-10).
The teachings of Snel, Rajpathak, Fineberg, Dixon, Grabert, Jung, and Sen have been set forth supra.
Regarding claim 10, Snel teaches an in vitro method for detecting the presence of recombinant insulin-like growth factor neutralizing antibodies by analyzing a serum sample (abstract; para [0036]-[0037], [0011]), comprising the steps of: 
Preincubating the serum with a relevant growth factor prior to contacting cells with the serum (para [0043]).  While Snel does not teach ipsis verbis that this is a “pretreatment step”, under the broadest reasonable interpretation of the phrase “pretreatment step”, any modification to the serum before cell contacting, including altering the concentrations of certain proteins, reasonably describes pretreating the serum.
Implementing a cell based assay (para [0011]), comprising the steps of:
i.	seeding of cells having a receptor for the relevant growth factor (para [0041], [0074]);
ii.	starving the cells (para [0042], [0072]);
iii.	contacting the cells with the growth factor and the serum sample (para [0040]);
iv.	lysing the cells and preparing a clear lysate (para [0075]);
v.	evaluating the lysate for phosphorylation of the growth factor receptor (para [0006], [0076]); and
correlating the amount of phosphorylation with a floating cut point (para [0016]).
Snel does not teach, however, that the cells are seeded with DMEM:F12 growth medium and incubated at around 37°C in humidified air containing about 5% CO2 for a time period of 12 to 16 hours.
Ranadevan teaches that MCF-7 cells, which are the cells suggested to be used in the Applicant’s invention (Specification, p. 10, ln 1-2), can be cultured with DMEM and incubated at 37°C in humidified air containing about 5% CO2 (p. 4).
Ranadevan does not teach, however, that these cells can be cultured in media supplemented with F12 and for 12-16 hours.
Usta teaches that cells, including MCF-7 adherent cells, can be grown for any time between 6-48 hours prior to use in an assay (p. 3, col 1, Trypan blue cell counting – MTT assay).  Usta also states that DMEM:F12 was used to grow these cell types (p. 6, col 1, para 1).  Finally, Usta also teaches using culture conditions of 5% CO2 and 37oC for culturing human cell types (p. 3, col 1, para 1).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of culturing MCF-7 cells taught by Ranadevan to also comprise F12 supplement and a 6-48 hr culture time based on Usta.  Usta teaches that MCF-7 cells can be cultured with DMEM:F12 media prior to use in an assay, and one of ordinary skill in the art would have been motivated to modify the method of culturing MCF-7 cells taught by Ranadevan to also comprise F12 supplement and a 6-48 hr culture time based on Usta because Usta teaches that these additional culture conditions can be used to adequately grow MCF-7 cells. 
 One skilled in the art would have a reasonable expectation of success of modifying the method of culturing MCF-7 cells taught by Ranadevan to also comprise F12 supplement and a 6-48 hr culture time based on Usta because Usta teaches that these additional culture conditions can be used to grow MCF-7 cells.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method step of seeding cells prior to use in a cell-based assay taught by Snel so that the seeded cells were cultured with DMEM:F12 growth medium and incubated at around 37°C in humidified air containing about 5% CO2 for a time period of 12 to 16 hours based on the combination of Ranadevan and Usta.  The combination of Ranadevan and Usta teaches that MCF-7 cells can be cultured with DMEM:F12 growth medium and incubated at around 37°C in humidified air containing about 5% CO2 for a time period of 6-48 hours, and one of ordinary skill in the art would have been motivated to modify the method of seeding cells prior to use in a cell-based assay taught by Snel such that the seeded cells were cultured with DMEM:F12 growth medium and incubated at around 37°C in humidified air containing about 5% CO2 for a time period of 12 to 16 hours based on the combination of Ranadevan and Usta because doing so would have enabled adequate culture of the relevant cell type. 
 One skilled in the art would have a reasonable expectation of success of modifying the method of seeding cells prior to use in a cell-based assay taught by Snel such that the seeded cells were cultured with DMEM:F12 growth medium and incubated at around 37°C in humidified air containing about 5% CO2 for a time period of 12 to 16 hours based on the combination of Ranadevan and Usta because the combination of Ranadevan and Usta teaches that the relevant culture conditions can be used to grow MCF-7 cells.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snel et al. (WIPO Pat. Pub. 2014/011416 A2; of record in IDS), Rajpathak et al. ("The role of insulin-like growth factor-I and its binding proteins in glucose homeostasis and type 2 diabetes", 2009, Diabetes Metabolism Research Review 25(1), p. 3-12), Fineberg et al. ("Immunogenicity of Recombinant DNA Human Insulin",1983, Diabetologia 25, p. 465-469), Dixon ("Measurement of Antibodies to Insulin in Serum", 1974, Clinical Chemistry 20(10), p. 1275-1281), Grabert et al. (WIPO Pat. Pub. 2015/123315 A1; of record in IDS), Jung et al. ("TRIP-Br1 oncoprotein inhibits autophagy, apoptosis, and necroptosis under nutrient/serum-deprived condition", 08/21/2015, Oncotarget 6(30), p. 29060-29075), and Sen et al. ("PGC-1a, a Key Modulator of p53, Promotes Cell Survival", 2011, Molecular Cell 44, p. 621-634), as applied to claims 1, 3, 7, and 16-18 above, in further view of Minor et al. ("Validation of a Cell-Based Screen for Insulin Receptor Modulators by Quantification of Insulin Receptor Phosphorylation", 2003, Journal of Biomolecular Screening 8(4), p. 439-446).
The teachings of Snel, Rajpathak, Fineberg, Dixon, Grabert, Jung, and Sen have been set forth supra.
Regarding claim 12, Snel teaches an in vitro method for detecting the presence of recombinant insulin-like growth factor neutralizing antibodies by analyzing a serum sample (abstract; para [0036]-[0037], [0011]), comprising the steps of: 
Preincubating the serum with a relevant growth factor prior to contacting cells with the serum (para [0043]).  While Snel does not teach ipsis verbis that this is a “pretreatment step”, under the broadest reasonable interpretation of the phrase “pretreatment step”, any modification to the serum before cell contacting, including altering the concentrations of certain proteins, reasonably describes pretreating the serum.
Implementing a cell based assay (para [0011]), comprising the steps of:
i.	seeding of cells having a receptor for the relevant growth factor (para [0041], [0074]);
ii.	starving the cells (para [0042], [0072]);
iii.	contacting the cells with the growth factor and the serum sample (para [0040]);
iv.	lysing the cells and preparing a clear lysate (para [0075]);
v.	evaluating the lysate for phosphorylation of the growth factor receptor (para [0006], [0076]); and
correlating the amount of phosphorylation with a floating cut point (para [0016]).
Snel also teaches that the contacting step can comprise incubating the cells at 37oC in a water bath incubator for 2-30 minutes after the contacting step (para [0063], [0075]).  While Snel does not teach ipsis verbis that the environment is humidified, incubating cells at 37oC in an aqueous incubator would necessarily involve incubating the cells in a more humidified environment, as the raised temperature would necessarily increase the water vapor of the surrounding environment.
Snel does not teach, however, that the contacting step is carried out at room temperature in Glucose free DMEM in a CO2 incubator.
Jung teaches that MCF-7 cells (abstract), which are the cells suggested to be used in the Applicant’s invention (Specification, p. 10, ln 1-2), can be serum-starved (p. 29061, col 2) to induce cell-cycle synchronization for drug treatment (p. 29071, col 2, para 2).  Jung teaches that this starvation process can be carried out for 24 hours (Fig. 2).  Finally, Jung teaches that that the serum starvation process can used on cells cultured in serum-free DMEM medium (p. 29072, col 1-2, Induction of glucose, amino acid, and serum starvation).  
Minor teaches a cell-based assay in which cells having an insulin receptor are contacted with insulin and activation of said receptor is monitored based on phosphorylation (abstract).  Minor teaches that the contacting step can take place for 15 minutes at room temperature (Fig. 4), and that this amount of time is sufficient to activate the cells (Fig. 6).  Minor also teaches that the environment in which the cells are contacted with insulin is a “room temperature/CO2” environment (p. 443, col 1, para 2), and that the cells with incubated at room temperature with CO2 (p. 442, col 1, para 2).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method step of contacting cells with a hormonal peptide growth factor and serum taught by Snel so that the contacting step was carried out at room temperature with CO2 based on Minor.  Minor teaches that cells can be contacted with insulin at room temperature with CO2 prior to being lysed and measured for phosphorylation of their insulin receptor, and one of ordinary skill in the art would have been motivated to modify the method step of contacting cells with a hormal peptide growth factor and serum taught by Snel so that the contacting step was carried out at room temperature with CO2 based on Minor because Minor teaches that cells having an insulin receptor can be stably contacted with insulin for the relevant culture conditions and that insulin will bind to and activate the insulin receptor at those conditions.
 One skilled in the art would have a reasonable expectation of success of modifying the method step of contacting cells with a hormonal peptide growth factor and serum taught by Snel so that the contacting step was carried out at room temperature with CO2 based on Minor because Minor teaches that cells can be stably contacted with insulin for the relevant culture conditions.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snel et al. (WIPO Pat. Pub. 2014/011416 A2; of record in IDS), Rajpathak et al. ("The role of insulin-like growth factor-I and its binding proteins in glucose homeostasis and type 2 diabetes", 2009, Diabetes Metabolism Research Review 25(1), p. 3-12), Fineberg et al. ("Immunogenicity of Recombinant DNA Human Insulin",1983, Diabetologia 25, p. 465-469), Dixon ("Measurement of Antibodies to Insulin in Serum", 1974, Clinical Chemistry 20(10), p. 1275-1281), Grabert et al. (WIPO Pat. Pub. 2015/123315 A1; of record in IDS), Jung et al. ("TRIP-Br1 oncoprotein inhibits autophagy, apoptosis, and necroptosis under nutrient/serum-deprived condition", 08/21/2015, Oncotarget 6(30), p. 29060-29075), and Sen et al. ("PGC-1a, a Key Modulator of p53, Promotes Cell Survival", 2011, Molecular Cell 44, p. 621-634), as applied to claims 1, 3, 7, and 16-18 above, in further view of Klein et al. ("Insulin Activation of Insulin Receptor Tyrosine Kinase iInn tact Rat Adipocytes", 1986, The Journal of Biological Chemistry 261(10), p. 4691-4697).
The teachings of Snel, Rajpathak, Fineberg, Dixon, Grabert, Jung, and Sen have been set forth supra.
Regarding claim 13, Snel teaches an in vitro method for detecting the presence of recombinant insulin-like growth factor neutralizing antibodies by analyzing a serum sample (abstract; para [0036]-[0037], [0011]), comprising the steps of: 
Preincubating the serum with a relevant growth factor prior to contacting cells with the serum (para [0043]).  While Snel does not teach ipsis verbis that this is a “pretreatment step”, under the broadest reasonable interpretation of the phrase “pretreatment step”, any modification to the serum before cell contacting, including altering the concentrations of certain proteins, reasonably describes pretreating the serum.
Implementing a cell based assay (para [0011]), comprising the steps of:
i.	seeding of cells having a receptor for the relevant growth factor (para [0041], [0074]);
ii.	starving the cells (para [0042], [0072]);
iii.	contacting the cells with the growth factor and the serum sample (para [0040]);
iv.	lysing the cells and preparing a clear lysate (para [0075]);
v.	evaluating the lysate for phosphorylation of the growth factor receptor (para [0006], [0076]); and
correlating the amount of phosphorylation with a floating cut point (para [0016]).
Snel also teaches that the concentration of a hormonal peptide growth factor is 0.5 ng/ml to about 100 ng/ml, which overlaps with the range of the instant claim.
Snel does not specifically teach, however, that the concentration of recombinant human insulin is about 10 ng/ml to about 30 ng/ml, preferably 20 ng/ml.
Rajpathak teaches that insulin-like growth factor is a hormonal peptide that shares sequence homology with insulin and that it performs the same function as insulin in regulating glucose homeostasis (abstract).  Rajpathak also teaches that both insulin and insulin-like growth factor bind to and phosphorylate receptor tyrosine kinases (p. 2, para 4).
Fineberg teaches that the level of neutralizing antibodies to recombinant human insulin can be measured in vitro (abstract), and that these neutralizing antibodies are found in the serum of patients treated with recombinant human insulin (p. 466, col 1, para 2; Fig. 1).
Klein teaches that the insulin concentration for half maximal stimulation of the insulin tyrosine kinase receptor in vitro is 21 ng/ml (p. 4694, col 1, para 3).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of contacting cells with a recombinant human insulin to test for the presence of neutralizing antibodies taught by the combination of Snel, Rajpathak, and Fineberg so that the concentration of the insulin was between 10 ng/ml and 30 ng/ml based on Klein.  Klein teaches that an insulin concentration of 21 ng/ml is effective at stimulating phosphorylation of the insulin receptor in vitro, and one of ordinary skill in the art would have been motivated to modify the method of contacting cells with a recombinant human insulin to test for the presence of neutralizing antibodies taught by the combination of Snel, Rajpathak, and Fineberg so that the concentration of the insulin was between 10 ng/ml and 30 ng/ml based on Klein because doing so would have sufficiently enabled activation of the insulin receptors to test for the presence of neutralizing antibodies.
 One skilled in the art would have a reasonable expectation of success of modifying the method of contacting cells with a recombinant human insulin to test for the presence of neutralizing antibodies taught by the combination of Snel, Rajpathak, and Fineberg so that the concentration of the insulin was between 10 ng/ml and 30 ng/ml based on Klein because Klein teaches the relevant concentration of insulin is sufficient to stimulate insulin-receptor-containing cells in vitro.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snel et al. (WIPO Pat. Pub. 2014/011416 A2; of record in IDS), Rajpathak et al. ("The role of insulin-like growth factor-I and its binding proteins in glucose homeostasis and type 2 diabetes", 2009, Diabetes Metabolism Research Review 25(1), p. 3-12), Fineberg et al. ("Immunogenicity of Recombinant DNA Human Insulin",1983, Diabetologia 25, p. 465-469), Dixon ("Measurement of Antibodies to Insulin in Serum", 1974, Clinical Chemistry 20(10), p. 1275-1281), Grabert et al. (WIPO Pat. Pub. 2015/123315 A1; of record in IDS), Jung et al. ("TRIP-Br1 oncoprotein inhibits autophagy, apoptosis, and necroptosis under nutrient/serum-deprived condition", 08/21/2015, Oncotarget 6(30), p. 29060-29075), and Sen et al. ("PGC-1a, a Key Modulator of p53, Promotes Cell Survival", 2011, Molecular Cell 44, p. 621-634), as applied to claims 1, 3, 7, and 16-18 above, in further view of Bio-Rad ("Want to Skip RNA Isolation?", 2014, Bio-Rad Laboratories, Inc., https://www.bio-rad.com/webroot/web/pdf/lsr/literature/Bulletin_6604.pdf, p. 1-4, [accessed on 11/14/2020]).
The teachings of Snel, Rajpathak, Fineberg, Dixon, Grabert, Jung, and Sen have been set forth supra.
Regarding claim 14, Snel teaches an in vitro method for detecting the presence of recombinant insulin-like growth factor neutralizing antibodies by analyzing a serum sample (abstract; para [0036]-[0037], [0011]), comprising the steps of: 
Preincubating the serum with a relevant growth factor prior to contacting cells with the serum (para [0043]).  While Snel does not teach ipsis verbis that this is a “pretreatment step”, under the broadest reasonable interpretation of the phrase “pretreatment step”, any modification to the serum before cell contacting, including altering the concentrations of certain proteins, reasonably describes pretreating the serum.
Implementing a cell based assay (para [0011]), comprising the steps of:
i.	seeding of cells having a receptor for the relevant growth factor (para [0041], [0074]);
ii.	starving the cells (para [0042], [0072]);
iii.	contacting the cells with the growth factor and the serum sample (para [0040]);
iv.	lysing the cells and preparing a clear lysate (para [0075]);
v.	evaluating the lysate for phosphorylation of the growth factor receptor (para [0006], [0076]); and
correlating the amount of phosphorylation with a floating cut point (para [0016]).
Snel, however, does not teach that lysis is performed in a lysis buffer at room temperature for about 10 minutes.
Bio-Rad teaches a method whereby cells, including the MCF-7 cells taught by Applicant’s Specification (Specification, p. 10, ln 1-2), can be lysed with a lysis buffer at room temperature for ten minutes (Fig. 1, Step 2; p. 3, Table 1).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method step of lysing cells taught by Snel so that the cells were lysed in a lysis buffer for ten minutes at room temperature as taught by Bio-Rad.  Bio-Rad teaches that human adherent cells, including the MCF-7 cells taught by Applicant, can be lysed via a lysis buffer at room temperature for ten minutes, and one of ordinary skill in the art would have been motivated to modify the method step of lysing cells taught by Snel so that the cells were lysed in a lysis buffer for ten minutes at room temperature as taught by Bio-Rad because Bio-Rad teaches that such conditions are sufficient to lyse cells of their contents for potential assays.
 One skilled in the art would have a reasonable expectation of success of modifying the method step of lysing cells taught by Snel so that the cells were lysed in a lysis buffer for ten minutes at room temperature as taught by Bio-Rad because Bio-Rad teaches that human adherent cells, such as the ones taught by Applicant, can be successfully lysed under such conditions.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snel et al. (WIPO Pat. Pub. 2014/011416 A2; of record in IDS), Rajpathak et al. ("The role of insulin-like growth factor-I and its binding proteins in glucose homeostasis and type 2 diabetes", 2009, Diabetes Metabolism Research Review 25(1), p. 3-12), Fineberg et al. ("Immunogenicity of Recombinant DNA Human Insulin",1983, Diabetologia 25, p. 465-469), Dixon ("Measurement of Antibodies to Insulin in Serum", 1974, Clinical Chemistry 20(10), p. 1275-1281), Grabert et al. (WIPO Pat. Pub. 2015/123315 A1; of record in IDS), Jung et al. ("TRIP-Br1 oncoprotein inhibits autophagy, apoptosis, and necroptosis under nutrient/serum-deprived condition", 08/21/2015, Oncotarget 6(30), p. 29060-29075), and Sen et al. ("PGC-1a, a Key Modulator of p53, Promotes Cell Survival", 2011, Molecular Cell 44, p. 621-634), as applied to claims 1, 3, 7, and 16-18 above, in further view of Kibbey et al. ("Novel Electrochemiluminescent Assays For Drug Discovery", 1999, Journal of Laboratory Automation 5(45), p. 1-4.
The teachings of Snel, Rajpathak, Fineberg, Dixon, Grabert, Jung, and Sen have been set forth supra.
Regarding claim 15, Snel teaches an in vitro method for detecting the presence of recombinant insulin-like growth factor neutralizing antibodies by analyzing a serum sample (abstract; para [0036]-[0037], [0011]), comprising the steps of: 
Preincubating the serum with a relevant growth factor prior to contacting cells with the serum (para [0043]).  While Snel does not teach ipsis verbis that this is a “pretreatment step”, under the broadest reasonable interpretation of the phrase “pretreatment step”, any modification to the serum before cell contacting, including altering the concentrations of certain proteins, reasonably describes pretreating the serum.
Implementing a cell based assay (para [0011]), comprising the steps of:
i.	seeding of cells having a receptor for the relevant growth factor (para [0041], [0074]);
ii.	starving the cells (para [0042], [0072]);
iii.	contacting the cells with the growth factor and the serum sample (para [0040]);
iv.	lysing the cells and preparing a clear lysate (para [0075]);
v.	evaluating the lysate for phosphorylation of the growth factor receptor (para [0006], [0076]); and
correlating the amount of phosphorylation with a floating cut point (para [0016]).
	Snel, however, does not teach that phosphorylation the receptor is detected and evaluated using an electrochemiluminescence (ECL) based assay.
	Kibbey teaches that an ECL-based assay can be used to measure the total receptor tyrosine kinase activity in cell lysates (abstract; p. 3, col 2, para 1).  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of detecting neutralizing antibodies for a hormonal peptides in a cell-based assay taught Snel so that the antibodies’ presence was detected using an ECL-based assay as taught by Kibbey.  Kibbey teaches than an ECL-based assay can be used to measure receptor tyrosine kinase activity in a lysed sample, and one of ordinary skill in the art would have been motivated to modify the method of detecting neutralizing antibodies for a hormonal peptides in a cell-based assay taught Snel so that the antibodies’ presence was detected using an ECL-based assay as taught by Kibbey because Kibbey teaches that the activity of tyrosine kinase receptors can be measured via an ECL-based assay, and both Snel and Kibbey are directed to cell-based assays for detecting phosphorylation of a receptor tyrosine kinase.
 One skilled in the art would have a reasonable expectation of success of modifying modify the method of detecting neutralizing antibodies for a hormonal peptides in a cell-based assay taught Snel so that the antibodies’ presence was detected using an ECL-based assay as taught by Kibbey because Kibbey teaches the ECL technique can be used to detect the presence of receptor phosphorylation.
Response to Arguments (103)
	Applicant’s argument of 8/30/21 has been considered but is not found persuasive.
	Applicant argues that the deficiencies of the base references are not overcome by the additional art (p. 13, last paragraph).
	Such is not persuasive.  There are no such deficiencies, as has been discussed in the base rejection.
	Applicant argues hindsight (p. 14).
	Such is not persuasive.  As discussed above, this is not what is referred to as “impermissible hindsight”.

Piecemeal Prosecution
	Applicant argues in the response of 8/30/21, that the final rejection of 4/30/21 was improper, as Claim 1 incorporated limitations of Claims 2 and 11 into the base claim, and thus, were new rejections (p. 14).
	Such is beyond the Examiner’s ability to change, and thus, it is now unaddressed.  However, for the record, the present Examiner will attempt to address all rejections properly during prosecution.


Conclusion
	No claim is allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633